DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0077786 (Price et al.) in view of US 2017/0048957 (Riggs et al.) and US 2016/0037616 (Saito et al.).
Regarding claim 7, Price et al. discloses a method for generating light in a lithography exposure process, comprising: detecting a flow velocity of targets from a fuel target generator at a first detection position and a second detection position (‘Moreover, the diagnostic light beams 320, 330 are separated from each other along the X direction by a known distance, for example, a value that can be referred to as Δd. … The interactions between the diagnostic light beams 320, 330 and the current target 110 enable the control system 170 or 470 to determine a moving property such as a velocity V of the current target 110 along the −X direction.’ P 95-96); and irradiating at least one laser on the targets with a laser generator to generate plasma that emits light (‘The interaction between the main radiation pulse 1135B and the modified present 
Price does not disclose detecting conditions of expanded targets; wherein adjusting the laser parameter accounts for those conditions.  Riggs et al. discloses a method for generating light in a lithography exposure process that includes this step (‘Referring to FIG. 9C, the measurement system 155 can be exemplary measurement system 955C, which measures a size of the modified target 121 at a position before the modified target 121 is interacted with the second beam of radiation 115. For example, the measurement system 955C can be configured to measure a size Smt of the modified target 121 while the modified target 121 is within the second target location 116 but before the modified target 121 is struck by the second beam of radiation 115.’ P 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Price to include the step of detecting conditions of the expanded targets so that the pulses could be optimized to increase power conversion, as discussed in Riggs et al. (‘he conversion efficiency depends on several variables, including, the peak power of the second beam of radiation 115, the size of the modified target 121 when it interacts with the second beam of radiation 115, the position of the modified target 121 relative to a desired position, a transverse area or size of the second beam of radiation 115 as the moment it interacts with the modified target 121. 
Price also does not disclose adjusting the flow velocity of the targets in response to the detected flow velocity when the detected flow velocity is different from a predetermined value.  However, Saito et al. discloses a method for generating light in a lithography exposure process that includes this step (fig. 6, elements S406-S409, wherein ‘When the pressure applied to the target 27 is changed, for example, the speed and the flow rate of the droplets 271 outputted into the chamber 2 may be changed’ P 105).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Price to include the flow velocity adjustment of Saito et al. so that the flow velocity could be maintained at a desired level, as discussed by Saito et al. (‘Therefore, there is a demand for a technology that can correctly measure whether or not the plurality of droplets 271 actually outputted into the chamber 2 travel through the chamber 2 in a uniform state, and make the feedback of the result of the measurement to control the output of the droplets 271. Particularly, there is a demand for a technology that can make the feedback of the result of the measurement to control the pressure regulator 721 that regulates the pressure applied to the target 27 in the tank 261.’ P 105).
Regarding claim 9, Price in view of Riggs and Saito disclose the method for generating light in a lithography exposure process as claimed in claim 7, further comprising: calculating a time interval by dividing an intermediate distance by the detected velocity, wherein the intermediate distance is between the first detection position and a lighting position where the targets are illuminated by the laser (); and wherein the laser is actuated after the time interval when the light reflected from the target at the first detection position is detected (‘For example, the circuit 400A can access a flight time lookup table that stores a set of velocities V for specific values of the difference ΔT given the value of the separation Δd, and a set of times of arrival to the target location 122 that correlate with various values of DRB2 divided by velocity V to quickly output the time of arrival to the sub-controller 400, for use by other components of the control system 470.’ P 107).
Regarding claim 10, Price in view of Riggs and Saito disclose the method for generating light in a lithography exposure process as claimed in claim 7, wherein the operation of irradiating at least one laser on the targets comprises: irradiating a main pulse laser on the expanded target to generate plasma that emits light (‘The interaction between the main radiation pulse 1135B and the modified present target 1110′ at the second target location 1122B converts at least part of the modified present target 1110′ into plasma 1130 that emits EUV light 1150.’ P 140); wherein the velocity of the targets is detected before the targets are expanded by the pre-pulse laser (fig. 11 shows the diagnostic beams 320 & 330 upstream of the pre-pulse laser 1135A).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 & 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.).
Regarding claim 1, the patented claim discloses a method for generating light in a lithography exposure process, comprising: measuring a period of time during which one of targets from a fuel target generator passes through two detection positions (‘measuring a period of time during which one of the targets passes through two detection positions on a moving path;’ parent claim 1); exciting the targets with a laser generator so as to generate plasma that emits light (‘exciting the targets with a laser generator so as to generate plasma that emits light;’ parent claim 1), wherein the operation of exciting the targets with the laser generator comprises: irradiating a pre-pulse laser on the targets to expand the targets (‘wherein the operation of exciting the targets with a laser generator comprises irradiating a pre-pulse laser on the targets to expand the targets;’ claim 4); and adjusting at least one parameter of the laser generator according to the measured period of time, when the measured period of time 
The patented claim does not disclose detecting conditions of expanded targets; wherein adjusting the laser parameter accounts for those conditions.  Riggs et al. discloses a method for generating light in a lithography exposure process that includes this step (‘Referring to FIG. 9C, the measurement system 155 can be exemplary measurement system 955C, which measures a size of the modified target 121 at a position before the modified target 121 is interacted with the second beam of radiation 115. For example, the measurement system 955C can be configured to measure a size Smt of the modified target 121 while the modified target 121 is within the second target location 116 but before the modified target 121 is struck by the second beam of radiation 115.’ P 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented claim to include the step of detecting conditions of the expanded targets so that the pulses could be optimized to increase power conversion, as discussed in Riggs et al. (‘he conversion efficiency depends on several variables, including, the peak power of the second beam of radiation 115, the size of the modified target 121 when it interacts with the second beam of radiation 115, the position of the modified target 121 relative to a desired position, a 
Regarding claim 4, the patented claim discloses the method for generating light in a lithography exposure process as claimed in claim 1, wherein the two detection positions are located between the fuel target generator and a lighting position where the targets are focused by the pre- pulse laser (‘wherein the two detection positions are located between the fuel target generator and a lighting position where the targets are focused by the pre-pulse laser.’ claim 4).
Claims 1 & 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.).
Regarding claim 1, the patented claim discloses a method for generating light in a lithography exposure process, comprising: measuring a period of time during which one of targets from a fuel target generator passes through two detection positions (‘measuring a period of time during which one of the targets passes through two detection positions on a moving path;’ parent claim 1); exciting the targets with a laser 
The patented claim does not disclose detecting conditions of expanded targets; wherein adjusting the laser parameter accounts for those conditions.  Riggs et al. discloses a method for generating light in a lithography exposure process that includes this step (‘Referring to FIG. 9C, the measurement system 155 can be exemplary measurement system 955C, which measures a size of the modified target 121 at a position before the modified target 121 is interacted with the second beam of radiation 115. For example, the measurement system 955C can be configured to measure a size Smt of the modified target 121 while the modified target 121 is within the second target location 116 but before the modified target 121 is struck by the second beam of 
Regarding claim 5, the patented claim discloses the method for generating light in a lithography exposure process as claimed in claim 1, wherein the pre-pulse laser irradiates the targets to expand the targets at a first lighting position, and the operation of exciting the targets to generate plasma further comprises: irradiating a main pulse laser on the expanded target to generate the plasma at a second lighting position (‘irradiating a pre-pulse laser on the targets to expand the targets at a first lighting position; and irradiating a main pulse laser on the expanded target to generate the .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 or 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.) and claim 2 of U.S. Patent No. 10,477,663.
Regarding claim 2, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 1 (claims 4 or 5 in view of Riggs et al.), wherein the operation of measuring the period of time comprises: projecting a first light curtain and a second light curtain at the two detection positions (‘projecting a first light curtain and a second light curtain at the two detection positions;’ claim 2); receiving light reflected from one of the targets when the one of the targets passes through the two detection positions (‘receiving light reflected from one of the targets when the one of the targets passes through the two detection positions;’ claim 2); and measuring a period of time between a time when the light reflected from the target at a first detection position is detected and a time when the light reflected from the target at as second detection position is detected (‘and measuring a period of time between a time when the light reflected from the target at a first detection position is detected and a time when the light reflected from the target at a second detection position is detected.’ Claim 2).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 or 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.) and claim 3 of U.S. Patent No. 10,477,663.
Regarding claim 3, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 1 (claims 4 or 5 in view of Riggs et al.), wherein the targets generated from the fuel target generator are separated by a droplet pitch, and a distance between the two detection positions is smaller than the droplet pitch (‘wherein the targets generated from the fuel target generator are separated by a droplet pitch, and a distance between the two detection positions is smaller than the droplet pitch.’ Claim 2).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 or 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.) and claim 6 of U.S. Patent No. 10,477,663.
Regarding claim 6, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 1 (claims 4 or 5 in view of Riggs et al.), further comprising adjusting a parameter of the fuel target generator according to the measured period of time, wherein the parameter of the fuel target generator comprises a flow velocity of the targets generated from the fuel target generator (‘further comprising adjusting a parameter of the fuel target generator according to the measured period of time, wherein the parameter of the fuel target generator comprises a flow velocity of the targets generated from the fuel target generator.’ claim 6).
Claims 7, 8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. 10,477,663.
Regarding claim 7, the patented claims disclose a method for generating light in a lithography exposure process, comprising: detecting a flow velocity of targets from a fuel target generator at a first detection position and a second detection position (‘detecting a flow velocity of the targets at a first detection position and a second detection position on a moving path;’ parent claim 7); adjusting the flow velocity of the targets in response to the detected flow velocity when the detected flow velocity is different from a predetermined value (‘adjusting the flow velocity of the targets in response to the detected flow velocity when the detected flow velocity is different from a predetermined value;’ parent claim 7); and irradiating at least one laser on the targets with a laser generator to generate plasma that emits light (‘and irradiating at least one laser on the targets to generate plasma that emits light;’ parent claim 7); wherein the operation of irradiating the at least one laser on the targets comprises: irradiating a pre-pulse laser on the targets to expand the targets (‘wherein the operation of irradiating at least one laser on the targets comprises: irradiating a pre-pulse laser on the targets to expand the targets;’ claim 10); detecting conditions of expanded targets (‘wherein the velocity of the targets is detected after the targets are expanded by the pre-pulse laser and before the expanded targets are irradiated by the main pulse laser.’ Claim 10); and adjusting a parameter of the laser generator according to the detected flow velocity and the conditions (‘adjusting a parameter of the laser generator according to the measured time difference,’ claim 11); wherein the operation of detecting the flow velocity of the targets comprises: projecting a first light curtain and a second light curtain at the first detection position and the second detection position, respectively, on a moving path (‘wherein the operation of detecting the flow velocity of the targets comprises: projecting 
Regarding claim 8, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 7, wherein the parameter of the laser generator which is adjusted according to the measured time difference comprises a frequency for generating a laser for illuminating the targets (‘wherein the parameter of the laser generator which is adjusted according to the measured time difference comprises a frequency for generating a laser for illuminating the targets.’ Claim 11).
Regarding claim 11, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 7, wherein the operation of irradiating at least one laser on the targets comprises: irradiating a main pulse laser on the expanded target to generate plasma that emits light (‘irradiating a main pulse laser on the expanded target to generate plasma that emits light;’ claim 10); wherein the velocity of the targets is detected after the targets are expanded by the pre-pulse laser and before the expanded targets are irradiated by the main pulse laser (‘wherein the velocity of the targets is detected after the targets are expanded by the pre-pulse laser and before the expanded targets are irradiated by the main pulse laser.’ Claim 10).
Claims 12, 15, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.).
Regarding claim 12, the patented claim discloses a method for generating light in a lithography exposure process, comprising: measuring a period of time during which one of targets from a fuel target generator passes through two detection positions (‘measuring a period of time during which one of the targets passes through two detection positions on a moving path;’ parent claim 1); exciting the targets with a laser generator so as to generate plasma that emits light (‘exciting the targets with a laser generator so as to generate plasma that emits light;’ parent claim 1), wherein the operation of exciting the targets with the laser generator comprises: irradiating a pre-pulse laser on the targets to expand the targets (‘wherein the operation of exciting the targets with a laser generator comprises irradiating a pre-pulse laser on the targets to expand the targets;’ claim 4); and adjusting at least one parameter of the laser 
The patented claim does not disclose detecting a length of expanded targets; wherein adjusting the laser parameter accounts for the length of the expanded targets.  Riggs et al. discloses a method for generating light in a lithography exposure process that includes this step (‘Referring to FIG. 9C, the measurement system 155 can be exemplary measurement system 955C, which measures a size of the modified target 121 at a position before the modified target 121 is interacted with the second beam of radiation 115. For example, the measurement system 955C can be configured to measure a size Smt of the modified target 121 while the modified target 121 is within the second target location 116 but before the modified target 121 is struck by the second beam of radiation 115.’ P 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented claim to include the step of detecting conditions of the expanded targets so that the pulses could be optimized to increase power conversion, as discussed in Riggs et al. (‘he conversion efficiency depends on several variables, including, the peak power of the second beam of radiation 115, the size of the modified target 121 when it interacts with 
Regarding claim 15, the patented claim discloses the method for generating light in a lithography exposure process as claimed in claim 12, wherein the two detection positions are located between the fuel target generator and a lighting position where the targets are focused by the pre-pulse laser (‘wherein the two detection positions are located between the fuel target generator and a lighting position where the targets are focused by the pre-pulse laser.’ claim 4).
Regarding claim 18, the patented claim discloses the method for generating light in a lithography exposure process as claimed in claim 12, wherein the laser generator comprises: a first laser source configured to generate the pre-pulse laser for expanding the targets at a first lighting position (‘irradiating a pre-pulse laser on the targets to expand the targets;’ claim 4); wherein the two detection positions are located between the fuel target generator and a lighting position where the targets are focused by the pre-pulse laser (‘wherein the two detection positions are located between the fuel target 
Regarding claim 20, patented claim 4 in view of Riggs et al. disclose the method for generating light in a lithography exposure process as claimed in claim 12, wherein the period of time is measured by a monitoring device, and the length of expanded targets is detected by another monitoring device (inherent in the combination).
Claims 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.).
Regarding claim 12, the patented claim discloses a method for generating light in a lithography exposure process, comprising: measuring a period of time during which one of targets from a fuel target generator passes through two detection positions (‘measuring a period of time during which one of the targets passes through two detection positions on a moving path;’ parent claim 1); exciting the targets with a laser generator so as to generate plasma that emits light (‘exciting the targets with a laser generator so as to generate plasma that emits light;’ parent claim 1), wherein the operation of exciting the targets with the laser generator comprises: irradiating a pre-pulse laser on the targets to expand the targets (‘wherein the operation of exciting the targets with a laser generator comprises irradiating a pre-pulse laser on the targets to expand the targets;’ claim 5); and adjusting at least one parameter of the laser generator according to the measured period of time, when the measured period of time is different from a predetermined value, wherein the parameter of the laser generator which is adjusted according to the measured period of time comprises a frequency for 
The patented claim does not disclose detecting a length of expanded targets; wherein adjusting the laser parameter accounts for the length of the expanded targets.  Riggs et al. discloses a method for generating light in a lithography exposure process that includes this step (‘Referring to FIG. 9C, the measurement system 155 can be exemplary measurement system 955C, which measures a size of the modified target 121 at a position before the modified target 121 is interacted with the second beam of radiation 115. For example, the measurement system 955C can be configured to measure a size Smt of the modified target 121 while the modified target 121 is within the second target location 116 but before the modified target 121 is struck by the second beam of radiation 115.’ P 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented claim to include the step of detecting conditions of the expanded targets so that the pulses could be optimized to increase power conversion, as discussed in Riggs et al. (‘he conversion efficiency depends on several variables, including, the peak power of the second beam of radiation 115, the size of the modified target 121 when it interacts with the second beam of radiation 115, the position of the modified target 121 relative to a desired position, a transverse area or size of the second beam of radiation 115 as the moment it interacts with the modified target 121. Because the position of the modified 
Regarding claim 16, the patented claim discloses the method for generating light in a lithography exposure process as claimed in claim 12, wherein the pre-pulse laser irradiates the targets to expand the targets at a first lighting position, and the operation of exciting the targets to generate plasma further comprises: irradiating a main pulse laser on the expanded target to generate the plasma at a second lighting position (‘irradiating a pre-pulse laser on the targets to expand the targets at a first lighting position; and irradiating a main pulse laser on the expanded target to generate the plasma at a second lighting position;’ claim 5); wherein the two detection positions are located between the first lighting position and the second lighting position (‘wherein the two detection positions are located between the first lighting position and the second lighting position.’ Claim 5).
Regarding claim 19, the patented claim discloses the method for generating light in a lithography exposure process as claimed in claim 12, wherein the laser generator comprises: a first laser source configured to generate the pre-pulse laser for expanding the targets at a first lighting position (‘irradiating a pre-pulse laser on the targets to expand the targets at a first lighting position;’); and a second laser source positioned .
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 or 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.) and claim 2 of U.S. Patent No. 10,477,663.
Regarding claim 13, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 12 (claims 4 or 5 in view of Riggs et al.), wherein the operation of measuring the period of time comprises: projecting a first light curtain and a second light curtain at the two detection positions (‘projecting a first light curtain and a second light curtain at the two detection positions;’ claim 2); receiving light reflected from one of the targets when the one of the targets passes through the two detection positions (‘receiving light reflected from one of the targets when the one of the targets passes through the two detection positions;’ claim 2); and measuring a period of time between a time when the light reflected from the target at a first detection position is detected and a time when the light reflected from the target at as second detection position is detected (‘and measuring a period of time between a time when the light reflected from the target at a first detection position is detected and .
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 or 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.) and claim 3 of U.S. Patent No. 10,477,663.
Regarding claim 14, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 12 (claims 4 or 5 in view of Riggs et al.), wherein the targets generated from the fuel target generator are separated by a droplet pitch, and a distance between the two detection positions is smaller than the droplet pitch (‘wherein the targets generated from the fuel target generator are separated by a droplet pitch, and a distance between the two detection positions is smaller than the droplet pitch.’ claim 2).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 or 5 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.) and claim 6 of U.S. Patent No. 10,477,663.
Regarding claim 17, the patented claims disclose the method for generating light in a lithography exposure process as claimed in claim 12 (claims 4 or 5 in view of Riggs et al.), further comprising adjusting a parameter of the fuel target generator according to the measured period of time, wherein the parameter of the fuel target generator comprises a flow velocity of the targets generated from the fuel target generator (‘further comprising adjusting a parameter of the fuel target generator according to the measured period of time, wherein the parameter of the fuel target generator comprises a flow velocity of the targets generated from the fuel target generator.’ claim 6).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10,477,663 in view of US 2017/0048957 (Riggs et al.) and claim 5 of U.S. Patent No. 10,477,663.
method for generating light in a lithography exposure process as claimed in claim 12, wherein the period of time is measured by a monitoring device (), and the length of expanded targets is detected by another monitoring device.
Allowable Subject Matter
Claims 8 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer were filed and the claim rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not disclose the method for generating light in a lithography exposure process as claimed in claim 7, wherein the parameter of the laser generator which is adjusted according to the measured time difference comprises a frequency for generating a laser for illuminating the targets.  The closest prior arts of record are US 2018/0077786 (Price et al.) and US 2017/0048957 (Riggs et al.).  Both disclose adjusting laser parameters, but neither disclose adjusting frequency.  It would not have been obvious to a person having ordinary skill in the art to modify either to adjust frequency because they are designed to adjust on a target by target basis and frequency adjustments effect the subsequent droplets rather than the instant one.
Regarding claim 11, the prior art of record does not disclose the method for generating light in a lithography exposure process as claimed in claim 7, wherein the 
Claims 1-6 and 12-20 would be allowable if a terminal disclaimer were filed.  These claims are allowable over all other prior art of record for the same reasons discussed with respect to claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881